Exhibit 99.1 NEWS RELEASE Media contact: Michael J. Olsen, Sr. Vice President of Corporate Communications, (701) 451-3580 or (866) 410-8780 Investor contact: Loren Hanson, Manager of Investor Relations, (218) 739-8481 or (800) 664-1259 For release: May 7, 2012 Financial Media Otter Tail Corporation Announces First Quarter Earnings; Completes Sale of DMS Health Technologies, Inc. and Updates Earnings Guidance FERGUS FALLS, Minnesota - Otter Tail Corporation (NASDAQ: OTTR) today announced financial results for the quarter ended March31,2012. Summary: ● Consolidated net income and diluted earnings from continuing operations totaled $9.5 million and $0.26 per share, respectively, compared with $5.2 million and $0.14 per share for the first quarter of 2011 ● Consolidated net income and diluted earnings from continuing and discontinued operations totaled $7.2million and $0.20 per share, respectively, compared with $5.7 million and $0.15 per share for the first quarter of 2011 ● Consolidated revenues from continuing operations were $277.6 million compared with $249.1 million for the first quarter of 2011 ● On February 29, 2012 the corporation completed the sale of DMS Health Technologies, Inc. (DMS) CEO Overview “Overall results for the first quarter of 2012 indicate we are beginning to turn a corner. The majority of our operating companies showed measurable improvement year over year. With the sale of DMS in the first quarter of 2012, we made additional progress in realigning our portfolio of companies and, importantly, our investments in electric transmission are contributing to earnings,” said Otter Tail Corporation President and CEO Jim McIntyre. “Earnings from our Electric segment were lower than forecast as a result of unusually mild winter weather. However, despite the negative impact from the abnormal weather, net income for the Electric segment was down just 1.1% year over year, as performance was positively impacted by increased revenues from returns on CapX2020 transmission project investments. Going forward, our Electric segment will play a larger role in our growth strategy and we will continue to invest accordingly. 1 “Our Plastics segment benefited from higher sales volumes and better-than-expected margins this past quarter due, in part, to the warm winter for our Fargo, North Dakota-based operations and a rising market in the industry overall. These factors, and others, contributed to a $3.6 million rise in segment net income compared with last year’s first quarter. “Strong first quarter performance by Vinyltech and Northern Pipe Products, our plastic pipe companies, as well as BTD, our custom metalwork manufacturer, illustrate our intensified focus on operational excellence, risk reduction, and the ability to identify and act quickly on opportunities in the marketplace. Lean manufacturing efforts, more rigorous margin management, and the ability to take selective price increases have also played a part in the progress we’ve seen. “At DMI, our wind-tower manufacturer, continued focus on process and productivity improvements in combination with attention to quality and customer requirements, drove meaningful performance improvement. In the first quarter of 2012, DMI recorded a net loss of $0.7 million, compared with a $6.2million net loss in the same quarter last year. “The improved earnings contributions from our Wind Energy and Plastics segments were partially offset by net losses in our Construction segment, driven by cost overruns on certain major projects of Foley Company.” McIntyre concluded, “Based on our 2012 first quarter segment performance, we are narrowing our guidance for diluted earnings per share from continuing operations to a range of $1.05 to $1.40. While there clearly are a number of reasons for optimism within our first quarter results, we remain committed to improving the performance of all our operating companies and investing in additional electric transmission and generation opportunities. We also continue to review the mix of businesses in our nonelectric portfolio.” Cash Flow from Operations and Liquidity The corporation’s consolidated cash flow from continuing operations for the quarter ended March 31, 2012 was $6.4million compared with $3.1million for the quarter ended March 31, 2011. The corporation’s first quarter 2012 consolidated cash flow from discontinued operations was $1.4million, compared with $3.8million for the first quarter of 2011. Proceeds, net of selling costs, from the sale of DMS in the first quarter of 2012 of $24.1million were used to pay down short-term borrowings and for other corporate purposes. On March 31, 2012 Otter Tail Corporation and Otter Tail Power Company had $361.3million available under existing credit facilities to provide for working capital requirements and to help fuel future growth initiatives. 2 Board of Directors Declared Quarterly Dividends As previously announced, on May 3, 2012 the Board of Directors declared a quarterly common stock dividend of $0.2975 per share. This dividend is payable June 9, 2012 to shareholders of record on May 15, 2012. The Board also declared quarterly dividends on the corporation’s four series of preferred stock, payable June 1, 2012 to shareholders of record on May 15, 2012. Segment Performance Summary Electric Electric revenues and net income were $90.0 million and $11.0 million, respectively, compared with $91.6million and $11.1 million for the first quarter of 2011. A $1.5 million decrease in retail electric revenues reflects the following: ● a $4.4 million decrease in revenues, mainly due to a 7.8% reduction in retail kilowatt-hour (kwh) sales resulting from significantly milder weather in the first quarter of 2012 as heating degree days were down 27.8% compared with the first quarter of 2011, ● a $2.8 million decrease in revenue related to the recovery of fuel and purchased power costs, and ● a $1.0 million reduction in accrued conservation program cost recovery revenues related to the timing of the recognition of conservation costs recovered through the Minnesota Conservation Improvement Program surcharge, offset by: ● a $3.0 million increase in revenue related to revised winter rates implemented in Minnesota in October 2011 on finalization of Otter Tail Power Company’s 2010 general rate case, ● a $2.3 million revenue reduction in the first quarter of 2011 related to accruing a refund of a portion of revenues collected under interim rates during the most recent Minnesota rate case, and ● a $1.4 million increase in transmission costs recovery rider revenues as a result of increased investment in transmission assets. Wholesale electric revenues from company-owned generation decreased $0.7 million mainly as a result of a 21.7% decrease in the average price per wholesale kwh sold. Wholesale electric prices were down as a result of decreased demand and lower utilization of higher cost generation due to the extremely mild winter of 2012. Other electric operating revenues increased $0.4 million as a result of: ● a $2.1 million increase in transmission tariff revenues due, in part, to revenues from CapX2020 transmission project investments, offset by: ● a reduction in revenue related to the sale of access rights through an Otter Tail Energy Services Company (OTESCO) wind farm development site in the first quarter of 2011 for $1.1 million, and ● a $0.6 million reduction in revenues from steam sales at Big Stone Plant to a nearby ethanol plant as a result of the customer generating more of its own steam from its natural gas fired boiler in response to low natural gas prices. Net mark-to-market gains on forward energy contracts increased $0.2 million between the quarters. 3 Fuel costs decreased $4.2 million as a result of a 23.8% decrease in kwhs generated from Otter Tail Power Company’s steam-powered and combustion turbine generators, partially offset by a 3.4% increase in the cost of fuel per kwh generated. Generation levels decreased in response to lower demand due to mild weather and a forced outage at Big Stone Plant in February 2012 to repair boiler steam tube leaks. The cost of purchased power for retail sales increased $1.8million as a result of a 24.5% increase in kwhs purchased, partially offset by an 8.1% decrease in the cost per kwh purchased. The increase in kwhs purchased was mainly due to reduced availability of Big Stone Plant in the first quarter of 2012. Electric operating and maintenance expenses increased $1.5 million due to the following: ● a $0.9 million increase in employee benefit expenses mainly due to increases in pension and retirement health benefit costs resulting from a reduction in the discount rate related to projected benefit obligations, ● a $0.8 million increase in MISO Schedule 26 transmission service charges, ● a $0.4 million increase in vegetation management expenses, and ● bad debt expense was $0.4 million less in the first quarter of 2011 as a result of OTP adjusting its allowance for uncollectible accounts, offset by: ● a $1.0 million reduction in incurred conservation program costs, commensurate with a reduction in accrued revenues related to the future recovery of those costs. OTESCO recorded an additional $0.4 million asset impairment charge related to its wind farm development rights at its Sheridan Ridge and Stutsman County sites in North Dakota as a potential sale of the rights did not occur as expected in the first quarter of 2012. Income taxes in the Electric segment decreased $1.0 million as a result of: (1) a $1.1 million reduction in income before income taxes and (2) the reversal of $0.7million in accrued interest on the removal of an income tax audit issue from an IRS audit currently in progress. Wind Energy Wind Energy revenues and net loss were $52.1 million and $0.7 million, respectively, compared with revenues of $47.0million and a net loss of $6.2 million for the first quarter of 2011. At DMI Industries, Inc.’s (DMI) U.S. plants, revenues increased $16.3 million due to a 22.3% increase in towers produced, while cost of goods sold increased by only $12.9 million, resulting in a $2.3 million increase in net income at those facilities due to productivity improvements, cost controls and the implementation of quality control measures that have eliminated the need for outsourced quality assurance staffing. Net losses were down $3.2 million at DMI’s Canadian plant in the first quarter of 2012 compared to the first quarter of 2011 due to the plant being idled. 4 Manufacturing Manufacturing revenues and net income were $66.0 million and $2.2 million, respectively, compared with $55.4million and $2.7 million for the first quarter of 2011. ● At BTD, revenues increased $11.9 million and net income increased $0.8 million as a result of higher sales volume due to improved customer demand. ● At T.O. Plastics, revenues increased by $0.6 million and net income increased $0.3 million as a result of increased sales of industrial products. ● At ShoreMaster revenues decreased $1.8 million and its earnings declined $1.6 million, resulting in a net loss for the quarter. ShoreMaster’s revenue decrease reflects a $2.5 million decrease in commercial sales, partially offset by a $0.7 million increase in residential sales. Despite the decrease in sales, ShoreMaster’s cost of goods sold decreased by only $0.6 million as a result of incurring $0.5 million in costs in the first quarter of 2012 related to the closure of its Camdenton, Missouri plant and the relocation of Camdenton’s commercial production operations to ShoreMaster’s Fergus Falls, Minnesota and St. Augustine, Florida facilities. ShoreMaster’s operating expenses increased $1.3 million, reflecting the following: o a first quarter 2011 expense reduction of $0.7million from the collection of a receivable written off as uncollectible prior to 2011, o a $0.4 million increase in expenses for outside professional services, and o a $0.2 million gain on the sale of an asset in the first quarter 2011. Construction Construction revenues and net loss were $35.6 million and $4.2 million, respectively, compared with $37.5million and $0.3 million for the first quarter of 2011. Foley Company revenues decreased $7.1 million, while Aevenia’s revenues increased $5.2 million as a result of an increase in electrical transmission, distribution and substation work facilitated by the mild weather in the first quarter of 2012. Extremely narrow margins on work completed and continued cost overruns on certain major projects at Foley Company were the primary reason for the Construction segment’s net loss in the first quarter of 2012 compared with the first quarter of 2011. Plastics Plastics revenues and net income were $34.9 million and $3.3million, respectively, compared with revenues of $18.5 million and a net loss of $0.4 million for the first quarter of 2011. The increases in revenues and net income are the result of a 58.0% increase in pounds of pipe sold combined with a 19.5% increase in the price per pound of pipe sold, while the cost per pound of pipe sold increased by only 2.0% between the quarters. Mild winter weather resulted in an early start to the construction season, contributing to the increase in pipe sales. Corporate Corporate expenses, net-of-tax, increased $0.5 million between the quarters as a result of higher employee benefit costs and increased costs for insurance programs and outside services. 5 Discontinued Operations In 2011, the corporation sold Idaho Pacific Holdings, Inc. (IPH), its food ingredient processing company and E.W. Wylie Corporation (Wylie), its trucking business. On January 18, 2012 ShoreMaster completed the sale of the assets of its wholly owned subsidiary, Aviva Sports, Inc. (Aviva), and on February 29, 2012 the corporation completed the sale of DMS. The financial position, results of operations, and cash flows of IPH, Wylie, Aviva and DMS are reported as discontinued operations in the corporation’s consolidated financial statements provided at the end of this report. Following are summary presentations of the results of discontinued operations for the three month periods ended March 31, 2012 and 2011: For the Three Months Ended March 31, 2012 (in thousands) Wylie Aviva DMS* Intercompany Transactions Adjustment Total Operating Revenues $ $ 1 $ $ ) $ Operating Expenses 13 ) Operating (Loss) Income ) ) Interest Charges ) Other Income Income Tax (Benefit) Expense ) (5 ) 53 Net (Loss) Income from Operations ) (7
